Citation Nr: 0404683	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including heart murmur and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 21, 1971 to 
November 9, 1971.  He also had prior service with the 
Reserves starting in March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for a heart 
condition.  

For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

REMAND

The veteran maintains that he was in sound health prior to 
service, pointing out that he participated in high school 
football and wresting.  He states that he repeatedly passed 
physicals for school sports and claims that a heart murmur, 
noted on one physical in 1962, was not thereafter detected.  
He maintains that he had no disqualifying conditions when he 
entered on active duty in September 1971, but was discharged 
in November 1971 because of heart problems which first became 
manifested during active service.

A report of medical examinations, for the veteran's school 
records, shows that a functional systolic murmur was noted in 
October 1962; no restriction of activity was recommended.  
Otherwise, several medical examinations over the years from 
1958 to 1969 show that the heart was normal.  

No heart murmur was noted on an entrance physical examination 
performed in February 1971.  Blood pressure was 134/86.  
Clinical notations of late September 1971 indicate that the 
veteran had a grade II/VI systolic, low pitched murmur at the 
apex and aortic area, radiating to the carotid area.  No 
cardiac enlargement was detected.  An S4 gallop was 
suspected.  Blood pressure was 170/80.  The impression was 
bicuspid aortic valve.  It was recommended that penicillin be 
administered as a prophylaxis for bladder or tooth 
manipulations.  In early October 1971, the veteran gave a 
history of heart murmur and noted that he felt chest pains 
and became dizzy every once in a while.  The impression was 
cardiac neurosis.  He was recommended for full duty.  The 
veteran was later released from service in the Marine Corps 
by reason of unsuitability owing to defective attitude and 
apathy.  

The veteran's claim for service connection for a heart 
condition was received in April 2002.  Received in support of 
the claim were medical records, dated from 1987 to 2001, 
accompanying Social Security Administration (SSA) disability 
and transmittal forms.  These medical records show that 
hypertension was confirmed during the mid-1990's.  No heart 
murmurs or defects of heart rate or rhythm were detected, and 
no heart disease was identified.  

Articles from medical sources were associated with the record 
in support of the veteran's claim.  They provide information 
about the valves of the heart and about innocent heart 
murmurs.  

The medical evidence contains no opinion about either the 
onset or course of the heart murmur detected during service 
or about the etiology of hypertension first demonstrated in 
postservice years.  The Board notes that VA adjudicators may 
consider only independent medical evidence to support their 
findings; they may not rely on their own unsubstantiated 
medical conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.)  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  This must be done in this 
case.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a 
cardiovascular examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history.  The designated VA examiner 
must provide a medical opinion responding 
to the following questions:

a.  Does the veteran currently have a heart murmur 
or a defect of heart rate or rhythm attributable to 
organic heart disease (in contrast with a 
functional heart condition)?  
b.  If the answer to question "a" is in the 
affirmative, then was the bicuspid aortic valve, 
noted during service, a congenital anomaly?  If it 
is determined that it is a congenital anomaly, is 
it a "defect," i.e., a static condition, or is it 
a "disease," i.e., a condition subject to 
improvement or deterioration?  If it is determined 
that bicuspid aortic valve is a form of organic 
heart disease (in contrast with a functional heart 
condition or a congenital heart defect), then the 
examiner should state whether it is indisputable 
that organic heart disease preexisted service.  
c.  If the answer to question "b" above is in the 
affirmative, the physician should determine whether 
it is at least as likely as not that there was an 
increase in severity of the preexisting organic 
heart disease from the time of the veteran's 
entrance into service to the time of discharge.  
That determination should be based on a 
consideration of all evidence of record pertaining 
to manifestations of organic heart disease prior 
to, during and subsequent to service.
d.  If the answer to question "c" above is in the 
affirmative, the physician should note whether it 
is indisputable that the increase in severity 
during service of the preexisting organic heart 
disease was due to the natural progress of the 
disability?  
e.  If it is not determined that organic heart 
disease indisputably preexisted service, is it at 
least as likely as not that organic heart disease 
now present had its onset in service, was present 
within the first postservice year, or is otherwise 
related to service?  
f.  Is it at least as likely as not that 
the veteran's current hypertension had 
its onset in service, was manifested 
within the first postservice year, or is 
otherwise attributable to service?  

2.  Review the report of the VA examiner 
to ensure it responds to the questions 
posed and addresses the statements and 
medical treatise evidence alluded to 
above.  If not, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


